                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                                                 NO. 1:20-CR-14

RICHARD MANSFIELD


                                             ORDER

       On July 29, 2020, Richard Mansfield pled guilty to a one-count indictment charging him

with failure to register as a sex offender. Docs. #1, #42. On October 21, 2020, the Court sentenced

Mansfield to 33 months imprisonment and entered judgment accordingly. Doc. #54.

       On or about May 3, 2021, Mansfield filed a pro se motion to reduce his sentence or to

“have [his] out date changed.” Doc. #56. In its response opposing the motion, the government

argues that this Court is without jurisdiction to modify or reduce Mansfield’s sentence. Doc. #57.

       A district court’s jurisdiction to modify or reduce a defendant’s sentence “is limited to

those specific circumstances enumerated by Congress in 18 U.S.C. § 3582.” United States v.

Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010). Specifically, § 3582(c) provides that a district court

may not modify a sentence except:

       (1) in any case—

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant’s facility, whichever is earlier,
           may reduce the term of imprisonment … if it finds that--

               (i) extraordinary and compelling reasons warrant such a reduction; or

               (ii) the defendant is at least 70 years of age, has served at least 30 years in
               prison … for the offense or offenses for which the defendant is currently
               imprisoned, and a determination has been made by the Director of the
                 Bureau of Prisons that the defendant is not a danger to the safety of any
                 other person or the community …;

                 and that such a reduction is consistent with applicable policy statements
                 issued by the Sentencing Commission; and

             (B) the court may modify an imposed term of imprisonment to the extent
             otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of
             Criminal Procedure; and

        (2) in the case of a defendant who has been sentenced to a term of imprisonment
        based on a sentencing range that has subsequently been lowered by the Sentencing
        Commission pursuant to 28 U.S.C. 994(o), upon motion of the defendant or the
        Director of the Bureau of Prisons, or on its own motion, the court may reduce the
        term of imprisonment ….

        Here, Mansfield fails to advance any substantive argument in support of the relief he

requests. And his motion does not maintain that any of the circumstances set forth in § 3582(c)

apply. To the extent Mansfield seems to challenge the Federal Bureau of Prisons’ interpretation

of this Court’s judgment,1 his challenge is more appropriately addressed to the Federal Bureau of

Prisons.2 For these reasons, the Court lacks jurisdiction to modify or reduce Mansfield’s sentence

and, accordingly, his motion for such relief [56] is DENIED.

        SO ORDERED, this 8th day of July, 2021.

                                                             /s/Debra M. Brown
                                                             UNITED STATES DISTRICT JUDGE




1
 The motion states, “You had said that I have 6 months halfway house, well the wardin [sic] is only giving 30 days
halfway house.” Doc. #56. Contrary to the motion, the judgment in this case contains no such provision. See Doc.
#54.
2
  The Federal Bureau of Prisons has exclusive authority to determine where a prisoner is housed. See 18 U.S.C. §
3621(b) (“Any order, recommendation, or request by a sentencing court that a convicted person serve a term of
imprisonment in a community corrections facility shall have no binding effect on the authority of the Bureau under
this section to determine or change the place of imprisonment of that person.”).



                                                        2
